


Exhibit 10.3


AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE


This Amendment to Senior Secured Convertible Note (the “Amendment”) is entered
into as of June 29, 2015, by and between Quantum Fuel Systems Technologies
Worldwide, Inc. (the “Company”), and the counterparties named on the signature
page (the “Holders”).


WHEREAS, on September 15, 2013 each of the Holders and the Company entered into
that certain Convertible Note and Warrant Purchase Agreement (the “Note and
Warrant Purchase Agreement”);


WHEREAS, the closing of the transactions contemplated by the Note and Warrant
Purchase Agreement occurred on September 18, 2013, and each of the Holders
purchased from the Company and the Company issued to each of the Holders a
Senior Secured Convertible Promissory Note (each, a “September 2013 Note” and
collectively, the “September 2013 Notes”) in the original principal amount set
forth opposite each Holder’s name on Schedule A attached hereto;


WHEREAS, Section 6(c) of the September 2013 Notes provides that the September
2013 Notes may be amended by a written instrument signed by the Company and the
Holder; and


WHEREAS, the Company and each of the Holders now desire to amend the terms of
each of their September 2013 Notes, as more particularly described herein.


NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged and agreed, the Company and Holders hereby agree as follows:


1.Amendment to Section 2(a) of the September 2013 Notes. Section 2(a) of the
September 2013 Notes is hereby amended and restated in its entirety as follows:


“(a).    During the 30-day period beginning on July 1, 2017, and upon notice
provided by the Holders of a majority of the outstanding principal amount of the
Notes during such period, the Company shall redeem the Notes in whole, and each
Holder shall be obligated to surrender the Note in whole, at a redemption price
equal to 100% of the outstanding principal amount of such Note being redeemed,
together with any accrued but unpaid interest thereon to the redemption date.
The Holders of a majority of the outstanding principal amount of the Notes shall
effect such request for redemption under this Section 2 by giving notice by
mail, first-class postage prepaid, to the Company of the intent to exercise the
Holder’s right to require redemption and the date fixed for redemption (which
shall be within 90-days of delivery of the redemption notice pursuant to this
Section 2(a)). On or after the date fixed for redemption by the Holders, each
Holder of Notes shall surrender his, her or its certificates evidencing all
Notes to be redeemed to the Company at its principal executive offices and shall
thereupon be entitled to receive payment of the redemption price for the Notes
redeemed within 90-days of delivery of the redemption notice provided pursuant
to this Section 2(a).”








--------------------------------------------------------------------------------






2.     Terms of September 2013 Notes. Except as expressly modified hereby, all
terms, conditions and provisions of the September 2013 Notes shall continue in
full force and effect. In the event of any inconsistency or conflict between the
September 2013 Notes and this Amendment, the terms and conditions of this
Amendment shall govern and control.


3. Representations and Warranties of the Company. The Company represents and
warrants to each Holder as of the date hereof:


a.This Amendment has been duly authorized, executed and delivered by the
Company, and constitutes a valid, legal and binding obligation of the Company,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
rights of creditors generally and subject to general principles of equity.


b. The execution, delivery and performance of this Amendment and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the Company’s charter
or by-laws or (iii) result in the violation of any law or statute or any
judgment, order, rule, regulation or decree of any court or arbitrator or
federal, state, local or foreign governmental agency or regulatory authority
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except in the case of clause (i) as would not result in a
material adverse effect upon the business, prospects, management, properties,
operations, condition (financial or otherwise) or results of operations of the
Company and its subsidiaries, taken as a whole. Except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis, no consent, approval,
authorization or order of, or registration or filing with any governmental
authority is required for the execution, delivery and performance of this
Amendment or for the consummation of the transactions contemplated hereby.


4.     This Amendment may be executed by facsimile signature and in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


Quantum Fuel Systems Technologies Worldwide, Inc.


By:_/s/ Brad Timon_____________________
Name: Brad Timon                                           
Title: Chief Financial Officer                           
 
HOLDERS:


By: /s/ Kevin Douglas                                                       
Name: The Douglas Irrevocable Descendant’s Trust        
Title: Trustee                                                                     




By: /s/ Kevin Douglas                                                       
Name: K&M Douglas Trust                                              
Title: Trustee                                                                     




By: /s/ W. Brian Olson                                                       
Name:W. Brian Olson                                                        






By: /s/ Bradley Timon                                                       
Name: Bradley Timon                                                       




By: /s/ Mark Arold                                                             
Name: Mark Arold                                                             






By: /s/ David Mazaika                                                       
Name: David Mazaika, Trustee of the David and Kristina Mazaika Trust U/A DTD
5/3/2008                       
Title: Trustee__ _________________________ _            


By: /s/ Jonathan Lundy                                                      
Name: Jonathan Lundy                                                      




By: /s/ G. Scott Samuelsen                                                
Name: G. Scott Samuelsen                                                




By: /s/ Timothy McGaw                                                    
Name: Timothy McGaw                                                    









